UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1579


AMARA CAMARA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 27, 2008                 Decided:   October 22, 2008


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner. Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Douglas E. Ginsburg, Senior Litigation Counsel, Jeffrey L.
Menkin, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Amara Camara, a native and citizen of Guinea, petitions

for review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the Immigration Judge’s denial of his

applications for relief from removal.

          Camara first challenges the determination that he failed

to establish eligibility for asylum.     To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).        We have

reviewed the evidence of record and conclude that Camara fails to

show that the evidence compels a contrary result. Having failed to

qualify for asylum, Camara cannot meet the more stringent standard

for withholding of removal.*   Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

          Next, we uphold the finding below that Camara failed to

demonstrate that it is more likely than not that he would be

tortured if removed to Guinea.   8 C.F.R. § 1208.16(c)(2) (2008).

Finally, we lack jurisdiction to review Camara’s challenge to the

Board’s finding that he did not meet his burden of showing by clear

and convincing evidence that he filed his asylum application within


     *
      Camara claims that the Board erred in declining to consider
evidence he submitted with his appeal brief. We find no error in
the Board’s ruling. See 8 C.F.R. § 1003.1(d)(3)(iv) (2008).

                               - 2 -
one year of his entry into the United States.                    See 8 U.S.C.

§ 1158(a)(3) (2006); Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th

Cir. 2007).

              Accordingly, we deny in part and dismiss in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                    PETITION DENIED IN PART
                                                      AND DISMISSED IN PART




                                      - 3 -